Citation Nr: 1429181	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the a claim for entitlement to service connection for dementia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to an effective date earlier than November 19, 2007, for the grant of service connection for atrioventricular block.

5.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits, including on the basis of service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1955, and from March 1956 to November 1972.  The Veteran died on August [redacted], 2010; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2009, the RO granted entitlement to service connection for atrioventricular block at a 10 percent disability rating, effective November 19, 2007.  The Veteran filed a notice of disagreement with regard to the effective date assigned.

The Veteran died during the pendency of his claim.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  A November 2010 RO administrative decision granted the appellant's request for substitution.  

In February 2011, the RO reopened and denied the claim for entitlement to service connection for dementia, and denied claims for entitlement to service connection for hypertension, and hyperlipidemia, which had been pending at the time of the Veteran's death.  Service connection for the cause of the Veteran's death was also denied.   

(The issues of entitlement to service connection for dementia and for hypertension, and the claim for entitlement to DIC are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied service connection for dementia in an October 2007 rating decision; the Veteran did not appeal.

2.  Since the October 2007 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for dementia, and that raises a reasonable possibility of substantiating the claim.

3.  Hyperlipidemia is not a disability.  

4.  A claim of service connection for heart disease was denied by an April 1973 rating decision; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

5.  The Veteran submitted a new claim of service connection for a heart disorder on October 31, 1996.
CONCLUSIONS OF LAW

1.  An October 2007 rating decision denying service connection for dementia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Because evidence received since October 2007 is new and material, the claim of service connection for dementia is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).

3.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for the award of an effective date of October 31, 1996, for the grant of service connection for atrioventricular block have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156, 3.303, 3.400, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The claim for entitlement to service connection for hyperlipidemia is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

With regard to the appeal for an earlier effective date for the grant of service connection, that claim arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for a heart disorder.  Where an underlying claim for service connection has been granted, and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of any error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified relevant post-service treatment records.  There is no reported relevant evidence that remains outstanding; nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the appellant in substantiating entitlement to an earlier effective date.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied service connection for dementia in October 2007 because service treatment records failed to show that the Veteran was diagnosed or treated for dementia while in service; service treatment records and his separation Reports of Medical Examination and History revealed that he was considered normal.  In addition, the Veteran was not diagnosed with neurovascular dementia within the year after service. 

New and material evidence addressing the basis for this denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  In his petition to reopen, the Veteran contended that his dementia was secondary to his service-connected PTSD.  The Veteran submitted a January 2010 private physician's opinion that it was as likely as not that the Veteran's dementia was related to his military service.  The private physician noted research that had found that veterans diagnosed with PTSD were nearly twice as likely to develop dementia as those without PTSD.  This evidence is new, as it was not before the RO at the time of the October 2007 rating decision.  In addition, it is material, as it relates to a unestablished facts necessary to substantiate the claim for entitlement to service connection for dementia.

The Board finds that this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  As new and material evidence has been received to reopen the claim of service connection for dementia, the appeal to this extent is allowed.

Service connection claim - hyperlipidemia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The appellant contends that service connection for hyperlipidemia should be granted.  VA medical records reflect that blood tests have in fact revealed hyperlipidemia.  The Veteran had submitted a questionnaire from his private physician that reflected his opinion that the Veteran's hyperlipidemia was related to his service-connected diabetes mellitus.  

Hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is 'a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on.'  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

Therefore, as hyperlipidemia does not constitute a disability, service connection cannot be awarded.  In light of the above, the claim of service connection for hyperlipidemia must be denied.  38 C.F.R. § 3.303.

Earlier effective date claim

The Veteran previously contended that an effective date of October 30, 1996 is warranted for his service-connected atrioventricular block.  Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for atrioventricular block is November 19, 2007, the date that the Veteran submitted a statement that he wanted to file a claim for entitlement to service connection for a heart disorder.  The Veteran's initial claim of service connection for a heart disorder, then claimed as arteriosclerotic cardiovascular disease, was received on January 17, 1973.  The RO denied this claim in an April 1973 rating decision.  The Veteran did not appeal. 

In a statement received by the VA on October 31, 1996, the Veteran indicated that he wished to file a claim of service connection for a heart condition.  This statement is considered an informal claim of service connection for a heart disorder.  A rating decision was subsequently issued in December 1996, but it did not include the issue of entitlement to service connection for a heart disorder. 

The Veteran again filed to reopen his claim for a heart disorder in November 2007.  In a January 2008 rating decision, the RO determined that new and material evidence had not been submitted in order to reopen the claim.  The Veteran filed a notice of disagreement with this decision in December 2008, and, in a June 2009 rating decision, the RO granted entitlement to service connection for atrioventricular block, effective November 19, 2007.  The current appeal originates from the June 2009 decision. 

As the Veteran submitted an informal claim for a heart disorder on October 31, 1996 and it was not finally adjudicated until it was granted in June 2009, the Veteran's October 1996 claim remained pending at the time of the June 2009 allowance. 

Moreover, the RO granted service connection for atrioventricular block based on a June 2009 private physician's opinion that the Veteran's in-service arrhythmias evolved into his current heart disability.  The appellant has alleged that the Veteran had experienced a continuity of symptomatology in the years since service.  As the Veteran was diagnosed as having a disability and service connection was granted based upon an evolution of in-service symptoms, and a continuity of symptomatology in the years since service, he met the criteria for service connection for a heart disability prior to his October 31, 1996, application to reopen.

There is no evidence of any unadjudicated formal or informal claim of service connection for a heart disability subsequent to the April 1973 denial and prior to the October 31, 1996 claim.  Since entitlement arose prior to the claim, the proper effective date for the grant of service connection is October 31, 1996.


ORDER

As new and material evidence has been presented with regard to the claim for entitlement to service connection for dementia, the claim is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for hyperlipidemia is denied.

An effective date of October 31, 1996, for the grant of service connection for atrioventricular block is granted.



REMAND

With regard to the claim for entitlement to service connection for hypertension, the Veteran had contended, and the appellant continues to assert, that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.  VA medical records reflect that the Veteran had hypertension and took medication provided by VA.  The appellant, through her representative, submitted a June 2009 questionnaire from a private physician who opined that the Veteran's hypertension was related to service-connected diabetes.  The Board finds, therefore, that the Veteran met the criteria to warrant obtaining a VA medical opinion.  As such, a VA opinion should be obtained as to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310 (2013).  

The Veteran contended in his February 2010 claim that his dementia was secondary to his service-connected PTSD.  A January 2010 opinion from the Veteran's private physician is part of the record.  It reflects his opinion that it was as likely as not that the dementia, of the Alzheimer's variety, was related to military service.  The private physician noted that recent research had found that veterans diagnosed with PTSD were nearly twice as likely to develop dementia than veterans without PTSD.

In addition, the appellant's representative has also submitted a February 2013 opinion from another private physician who opined that the Veteran's dementia was part of his Parkinson's disease.  He explained that Parkinson's-related dementia developed after motor symptoms developed.  With other types of dementia, motor symptoms would follow the dementia.  The private physician explained that the Veteran's dementia developed after his motor symptoms.

The Board notes that the record is unclear as to whether the Veteran had Parkinson's.  January 2010 VA medical records reflect a provisional diagnosis of Parkinson's; however, these notations were made in kinesiology and physical therapy departments.  There is no medical evidence reflecting a diagnosis of Parkinson's based on clinical findings.  VA medical records reflect benign essential tremors.

On remand, an opinion should be obtained to determine the etiology of the Veteran's dementia.  The examiner should comment on the nature of the Veteran's dementia, addressing the conflicting opinions that the Veteran's dementia was related to PTSD or to Parkinson's disease.  The examiner should review the evidence of record and determine whether the Veteran's dementia was caused by or aggravated by his PTSD, whether he likely had Parkinson's disease, and whether his dementia was caused or aggravated by Parkinson's disease.

Additionally, the appellant's claim for entitlement to DIC is considered inextricably intertwined with the claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, to a qualified clinician to obtain an opinion as to the etiology of the Veteran's hypertension.

All relevant evidence must be reviewed.  The reviewer should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated (underwent a permanent, measurable increase in its severity) by his service-connected diabetes mellitus?

The reviewer must provide reasons for each opinion. The medical reasons for accepting or rejecting the Veteran's and appellant's statements, especially with regard to continuity of symptoms since shortly after service, should be set forth in detail.

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

2.  Provide the Veteran's claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, to a qualified VA clinician to obtain an opinion as to the etiology of the Veteran's dementia.

All relevant evidence must be reviewed.  The reviewer should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's dementia had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Did the Veteran have Parkinson's disease?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's dementia was caused (in whole or in part) by his service-connected PTSD or Parkinson's disease (if a diagnosis has been determined)?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's dementia was aggravated (underwent a permanent, measurable increase in its severity) by his service-connected PTSD or by Parkinson's disease (if a diagnosis has been determined)?

The reviewer must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's and appellant's statements, especially with regard to continuity of symptoms since shortly after service, should be set forth in detail.

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the appellant has had opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


